Exhibit 10.1

EXECUTION COPY

AMENDED AND RESTATED EMPLOYMENT AGREEMENT BETWEEN THE COMPANY

AND JOHN A. EDWARDSON

This Amended and Restated Employment Agreement (this “Agreement”) is entered
into as of June 30, 2011 between CDW LLC, an Illinois limited liability company
(the “Company”), and John A. Edwardson (“Chairman”), and shall become effective
on October 1, 2011 as set forth herein.

WHEREAS, the Company and the Chairman entered into that certain Employment
Agreement dated as of October 12, 2007 and amended as of January 1, 2009 (the
“Previous Employment Agreement”), which agreement replaced and superseded in all
respects the Employment Agreement by and between the Company and the Chairman
dated as of January 28, 2001 (the “Pre-Merger Employment Agreement”) and that
certain Transitional Compensation Agreement by and between the Company and
Chairman dated as of January 28, 2001 (jointly with the Pre-Merger Employment
Agreement, the “Pre-Merger Agreements”);

WHEREAS, the Company is in the process of transitioning the role of Chief
Executive Officer from Chairman to the Company’s current Chief Operating
Officer, Thomas Richards (“Richards”);

WHEREAS, the Company, Chairman and Richards have determined that the transition
shall become effective on October 1, 2011, at which time Richards will become
the Chief Executive Officer of the Company and the Chairman shall step down as
Chief Executive Officer and continue in the role of Chairman of the Board of
Directors of the Company;

WHEREAS, the Company desires to have Chairman continue to assist the Company and
Richards in a number of different areas following the transition on October 1,
2011; and

WHEREAS, the Company and the Chairman desire to amend and restate in its
entirety the Previous Employment Agreement to reflect the terms of Chairman’s
continued services and role with the Company for the fifteen month period
following the effective date of the transition.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the Company and the Chairman hereby agree as follows:

1. Employment. The Company hereby agrees to employ the Chairman and the Chairman
hereby agrees to be employed by the Company upon the terms and subject to the
conditions contained in this Agreement. This Agreement and the term of
employment of the Chairman by the Company pursuant to this Agreement shall be
effective and commence automatically on October 1, 2011 (the “Effective Date”)
without further action by the Company or Chairman and, unless earlier terminated
pursuant to Section 4 hereof, shall end on December 31, 2012 (the “Employment
Period”); provided, however, in the event the Previous Employment Agreement is
terminated for any reason pursuant to its terms prior to the Effective Date,
this Agreement shall be null and void and shall not become effective. For the
avoidance of doubt, prior to the Effective Date the Previous Employment
Agreement shall remain in full force and effect and continue to govern the
rights and obligations of Chairman and the Company.

 

1



--------------------------------------------------------------------------------

2. Position and Duties; Responsibilities.

(a) Position and Duties. The Company shall employ the Chairman during the
Employment Period as its Chairman of the Board of Directors of CDW Holdings LLC,
a Delaware limited liability company and ultimate parent of the Company (“CDW
Holdings”), and of the Company, and shall serve as its Chairman in each case
during the Employment Period. In addition to serving as the Chairman of the
Board of Directors, the Chairman shall assist the Company and Richards with
various projects during the Employment Period as contemplated by Exhibit A
attached hereto and shall generally assist the Company and Richards with the
transition of the position of Chief Executive Officer to Richards. During the
Employment Period, the Chairman shall perform faithfully and loyally and to the
best of the Chairman’s abilities the duties assigned to the Chairman hereunder
and shall devote the required business time, attention and effort to the affairs
of the Company and its subsidiaries to perform the duties assigned to Chairman
hereunder and shall use the Chairman’s reasonable best efforts to promote the
interests of the Company and its subsidiaries. The Chairman may engage in
charitable, civic or community activities, manage his personal investments,
continue to serve as a director of Fedex Corporation and may serve as a director
of any other business corporation; provided that such activities or service do
not materially interfere with the Chairman’s duties hereunder or violate the
terms of any of the covenants contained in Section 7, 8 or 9 hereof.

3. Compensation.

(a) Base Salary. During the Employment Period, the base salary in effect from
time to time payable to the Chairman shall be as follows:

(i) for the period beginning on the Effective Date and continuing through
March 31, 2012 - $825,000 per annum;

(ii) for the period from April 1, 2012 through June 30, 2012 - $618,750 per
annum;

(iii) for the period from July 1, 2012 through September 30, 2012 - $412,500 per
annum; and

(iv) for the period October 1, 2012 through December 31, 2012 - $206,250 per
annum.

The base salary shall be payable in accordance with the Company’s standard
payroll practices for its executives. The Chairman’s annual base salary in
effect from time to time under this Section 3(a) is hereinafter referred to as
“Base Salary.”

(b) Annual Incentive Bonus. During the Employment Period, the Chairman shall be
entitled to participate in the Company’s Senior Management Incentive Plan or
such other cash bonus plan as may be approved by the Compensation Committee of
the Board following the date hereof (the “Incentive Plan”) in accordance with
the terms of such plan. The target incentive bonus opportunity (the “Bonus
Target”) for the Chairman under the Incentive Plan shall be $1,300,000 for the
fiscal year ended December 31, 2011 and shall be $812,500 for the fiscal year
ended December 31, 2012. The actual incentive bonus payable for 2011 and for
2012 shall be based upon objective criteria established and approved by the
Compensation Committee of the Board. At the end of each fiscal year, the
Chairman shall be entitled to receive any earned but unpaid portion of the Bonus
Target, which shall be payable during the fiscal year that begins immediately
following the fiscal year for which the bonus was earned or at such time as
otherwise may be provided under the Incentive Plan.

 

2



--------------------------------------------------------------------------------

(c) Other Benefits. During the Employment Period, the Chairman shall be entitled
to participate in the Company’s employee benefit plans generally available to
senior executives of the Company (such benefits being hereinafter referred to as
the “Employee Benefits”). The Chairman shall be entitled to take time off for
vacation or illness in accordance with the Company’s policies and to receive all
fringe benefits and perquisites as are from time to time made generally
available to senior executives of the Company.

(d) Expense Reimbursement. The Company shall reimburse the Chairman, in
accordance with the Company’s policies and procedures, for all proper expenses
incurred by the Chairman during the Employment Period in the performance of the
Chairman’s duties hereunder. The Company shall pay the reasonable legal fees and
expenses incurred by the Chairman in connection with the negotiation and
preparation of this Agreement in an amount not to exceed $25,000.

4. Termination.

(a) Death. Upon the death of the Chairman, the Employment Period shall end
immediately, and all rights of the Chairman and the Chairman’s heirs, executors
and administrators to compensation and other benefits under this Agreement shall
also cease immediately, except that the Chairman’s heirs, executors or
administrators, as the case may be, shall be entitled to:

(i) accrued Base Salary through and including the Chairman’s date of death;

(ii) the amount of any bonus earned and payable but not yet paid for the fiscal
year prior to the year in which the Chairman’s termination of employment occurs;

(iii) any earned but unpaid portion of the Bonus Target determined, as of the
last day of the fiscal year in which the Chairman’s death occurs, under the
Incentive Plan or any predecessor or successor plan for the fiscal year in which
the Chairman’s termination of employment occurs, prorated from the first day in
such fiscal year through and including the Chairman’s date of death; and

(iv) other Employee Benefits to which the Chairman was entitled on the date of
death in accordance with the terms of the plans and programs of the Company.

(b) Disability. The Company may, at its option, terminate the Chairman’s
employment upon written notice to the Chairman if the Chairman, because of
physical or mental incapacity or disability, fails to perform the essential
functions of the Chairman’s position, with or without reasonable accommodation,
required of the Chairman hereunder for a continuous period of 120 days or any
180 days within any 12-month period. Upon such termination, the Employment
Period shall end immediately, and the Chairman’s entitlement to compensation and
benefits shall also cease immediately, except that the Chairman shall be
entitled to:

(i) accrued Base Salary through and including the effective date of the
Chairman’s termination of employment;

 

3



--------------------------------------------------------------------------------

(ii) the amount of any bonus earned and payable but not yet paid for the fiscal
year prior to the year in which the Chairman’s termination of employment occurs;

(iii) any earned but unpaid portion of the Bonus Target determined, as if the
last day of the fiscal year in which the Chairman’s termination occurs, under
the Incentive Plan or any predecessor or successor plan for the fiscal year in
which the Chairman’s termination of employment occurs, prorated from the first
day in such fiscal year through and including the Chairman’s date of
termination;

(iv) other Employee Benefits to which the Chairman is entitled upon termination
of employment in accordance with the terms of the plans and programs of the
Company; and

(v) continued coverage under the Company’s medical, dental and vision plans for
the Chairman and his eligible dependents at active employee rates until the
Chairman becomes eligible for Medicare benefits, and with full COBRA rights (at
full COBRA rates) arising for the Chairman’s eligible dependents once the
Chairman becomes eligible for Medicare benefits (or upon the Chairman’s death,
if earlier).

In the event of any dispute regarding the existence of the Chairman’s incapacity
or disability hereunder, the matter shall be resolved by the determination of a
physician selected by the Board and reasonably acceptable to the Chairman. The
Chairman shall submit to appropriate medical examinations for purposes of such
determination and shall consent to the disclosure to the Board of all results of
such examinations.

(c) Cause.

(i) The Company may, at its option, terminate the Chairman’s employment under
this Agreement for Cause (as hereinafter defined) upon written notice to the
Chairman (the “Cause Notice”). The Cause Notice shall state the particular
action(s) or inaction(s) giving rise to termination for Cause. No action(s) or
inaction(s) will constitute Cause unless (1) a resolution finding that Cause
exists has been approved by a majority of all of the members of the Board
(excluding Chairman) at a meeting at which the Chairman is allowed to appear
before the Board (but not in his capacity as a member of the Board) with his
legal counsel and (2) where remedial action is feasible, the Chairman fails to
remedy the action(s) or inaction(s) within 10 days after receiving the Cause
Notice. If the Chairman so effects a cure to the satisfaction of the Board, the
Cause Notice shall be deemed rescinded and of no force or effect.

(ii) As used in this Agreement, the term “Cause” shall mean any one or more of
the following:

(A) any willful refusal by the Chairman to follow lawful directives of the Board
which are consistent with the scope and nature of the Chairman’s duties and
responsibilities as set forth herein;

(B) the Chairman’s conviction of, or plea of guilty or nolo contendere to, a
felony or of any crime involving moral turpitude, fraud or embezzlement;

 

4



--------------------------------------------------------------------------------

(C) any gross negligence or willful misconduct of the Chairman resulting in a
material loss to the Company or any of its subsidiaries, or material damage to
the reputation of the Company or any of its subsidiaries;

(D) any material breach by the Chairman of any one or more of the covenants
contained in Section 7, 8 or 9 hereof; or

(E) any violation of any statutory or common law duty of loyalty to the Company
or any of its subsidiaries.

(iii) The exercise of the right of the Company to terminate this Agreement
pursuant to this Section 4(c) shall not abrogate the rights or remedies of the
Company in respect of the breach giving rise to such termination.

(iv) If the Company terminates the Chairman’s employment for Cause, the
Employment Period shall end immediately upon Cause being established under this
Agreement, and the Chairman’s entitlement to compensation and benefits shall
cease immediately as of such termination, except that the Chairman shall be
entitled to the payments and benefits specified in Sections 4(b)(i), 4(b)(ii)
and 4(b)(iv) hereof.

(d) Termination Without Cause. The Company may, at its option, terminate the
Chairman’s employment under this Agreement upon written notice to the Chairman
without Cause (other than for a reason set forth in Section 4(b)). Any such
termination shall be authorized by the Board. If the Company terminates the
Chairman’s employment without Cause, the Employment Period shall end
immediately, and the Chairman’s entitlement to compensation and benefits shall
also cease immediately, except that the Chairman shall be entitled to:

(i) the payments and benefits specified in Sections 4(b)(i) through 4(b)(v)
hereof, inclusive; and

(ii) a lump sum cash payment equal to the product of (x) two, and (y) the sum of
the Base Salary and the Prior Bonus (as defined below).

As used in this Agreement, the term “Prior Bonus” shall mean the average of the
annual incentive bonus earned under the Incentive Plan or any comparable bonus
earned under any predecessor or successor plan (including any bonus earned and
payable but not yet paid) for the last three full fiscal years.

(e) Voluntary Termination.

Upon 60 days prior written notice to the Company (or such shorter period as may
be permitted by the Board), the Chairman may voluntarily terminate his
employment with the Company other than with Good Reason. If the Chairman
voluntarily terminates his employment pursuant to this Section 4(e), the
Employment Period shall cease immediately and Chairman’s entitlement to
compensation and benefits shall also cease immediately, except that the Chairman
shall be entitled to the payments and benefits specified in Sections 4(b)(i),
4(b)(ii) and 4(b)(iv) hereof.

 

5



--------------------------------------------------------------------------------

(f) Retirement.

Upon the Chairman’s retirement following the last day of the Employment Period,
the Chairman’s entitlement to compensation and benefits shall cease immediately,
except that the Chairman shall be entitled to the payments and benefits
specified in Sections 4(b)(i), 4(b)(ii), 4(b)(iv) and 4(b)(v) hereof. In
addition, the Chairman shall be entitled to an incentive bonus under the
Incentive Plan for the fiscal year ended December 31, 2012 based on actual
performance, payable when the incentive bonuses for the fiscal year ended
December 31, 2012 under the Incentive Plan are paid to senior executives of the
Company.

(g) Termination for Good Reason.

(i) The Chairman may voluntarily terminate his employment with Good Reason (as
hereinafter defined) upon written notice to the Board within 60 days after the
occurrence of any event constituting or giving rise to Good Reason (the “Good
Reason Notice”). The Good Reason Notice shall state the particular action(s) or
inaction(s) giving rise to Good Reason. No action(s) or inaction(s) will
constitute Good Reason unless, where remedial action is feasible, the Company
fails to remedy the action(s) or inaction(s) within 10 days after receiving the
Good Reason Notice. If the Company so effects a cure to the satisfaction of the
Chairman, the Good Reason Notice shall be deemed rescinded and of no force or
effect. If the Chairman voluntarily terminates the Chairman’s employment in
accordance with the provisions of this Section 4(g), the Employment Period shall
cease immediately and Chairman’s entitlement to compensation and benefits shall
also cease immediately, except that the Chairman shall be entitled to:

(A) the payments and benefits specified in Sections 4(b)(i) through 4(b)(v)
hereof, inclusive; and

(B) a lump sum cash payment equal to the product of (x) two, and (y) the sum of
the Base Salary and the Prior Bonus.

(ii) As used in this Agreement, the term “Good Reason” shall mean during the
Employment Period, without the written consent of the Chairman, any one or more
of the following:

(A) the assignment to the Chairman of any duties materially inconsistent in any
respect with the Chairman’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by this Agreement;

(B) any failure by the Company to comply with the provisions of Section 3
hereof;

(C) any requirement by the Company that the Chairman’s principal office be
located more than 50 miles outside of the greater Chicago metropolitan area; or

(D) any other material breach by the Company of this Agreement.

 

6



--------------------------------------------------------------------------------

The parties agree that Chairman’s change in duties as described in this
Agreement in connection with the appointment of Thomas Richards as Chief
Executive Officer of the Company shall not give rise to Good Reason under
Section 4(g) hereof.

5. Certain Additional Payments. The Company agrees that:

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Chairman (but determined without regard to any additional
payments required under this Section 5) (a “Payment”), either (x) attributable
to the acceleration of Chairman’s stock options, restricted stock and other
equity and long-term incentive awards in connection with the merger of VH
MergerSub, Inc., an Illinois corporation (“MergerSub”), with and into the
Company, pursuant to the terms of the Agreement and Plan of Merger dated as of
May 29, 2007 among the Company, MergerSub and Holdings, or (y) in connection
with the first transaction resulting in a change in control of a successor
corporation of CDW Holdings or of Holdings or the Company following an initial
public offering of shares of common stock of a successor corporation of CDW
Holdings or of Holdings or the Company, would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), or if any interest or penalties are incurred by the Chairman with
respect to such excise tax (such excise tax, together with any such interest and
penalties, being, hereinafter collectively referred to as the “Excise Tax”),
then the Chairman shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that, after payment by the Chairman of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income and employment taxes (and any interest
and penalties imposed with respect thereto) and Excise Tax imposed upon the
Gross-Up Payment, the Chairman retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payment. Notwithstanding the foregoing
provisions of this Section 5(a), if it shall be determined that the Chairman is
entitled to a Gross-Up Payment, but that the Chairman, after taking into account
the Payments and the Gross-Up Payment, would not receive a net after-tax benefit
of at least $100,000 (taking into account both income taxes and any Excise Tax)
as compared to the net after-tax proceeds to the Chairman resulting from an
elimination of the Gross-Up Payment and a reduction of the Payments, in the
aggregate, to an amount (the “Reduced Amount”) such that the receipt of Payments
would not give rise to any Excise Tax, then no Gross-Up Payment shall be made to
the Chairman and the Payments, in the aggregate, shall be reduced to the Reduced
Amount. Any such Gross-Up Payment shall be made promptly after it is determined
such Gross-Up Payment is required, but in any event by the end of Chairman’s
taxable year next following the Chairman’s taxable year in which the Chairman
remits the related Excise Tax.

(b) Subject to the provisions of Section 5(c) below, all determinations required
to be made under this Section 5, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the accounting firm
which is then serving as the auditors for the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Chairman within fifteen (15) business days of the receipt of notice from the
Chairman that there has been a Payment, or such earlier time as is requested by
the Company. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change in Control, the

 

7



--------------------------------------------------------------------------------

Chairman shall appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any Gross-Up Payment, as determined
pursuant to this Section 5, shall be paid by the Company to the Chairman within
five (5) days of the receipt of the Accounting Firm’s determination. If the
Accounting Firm determines that no Excise Tax is payable by the Chairman, it
shall furnish the Chairman with a written opinion that failure to report the
Excise Tax on the Chairman’s applicable federal income tax return would not
result in the imposition of a negligence or similar penalty. Any good faith
determination by the Accounting Firm shall be binding upon the Company and the
Chairman. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made pursuant to this Section 5
(“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 5(c), below, and the Chairman thereafter is required to make a payment
of any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Chairman.

(c) The Chairman shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than fifteen (15) business days after the Chairman is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Chairman shall not pay such claim prior to the expiration of the thirty (30)-day
period following the date on which Chairman gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies the Chairman in writing prior to the
expiration of such period that it desires to contest such claim, the Chairman
shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and (iv) Permit the Company to participate in any proceedings
relating to such claim; provided, however, that the Company shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest and shall indemnify and hold the
Chairman harmless, on an after-tax basis, for all taxes (including interest and
penalties with respect thereto), including without limitation any Excise Tax and
income tax (including interest and penalties with respect thereto), imposed as a
result of such representation and payment of costs and expenses. Without
limiting the foregoing provisions of this paragraph (c), the Company shall
control all proceedings taken in connection with such contest and, at its sole
option,

 

8



--------------------------------------------------------------------------------

may pursue or forego any and all administrative appeals, proceedings, hearings
and conferences with the taxing authority in respect of such claim and may, at
its sole option, either direct the Chairman to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner; and the Chairman agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Chairman to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Chairman on an interest-free basis and shall
indemnify and hold the Chairman harmless, on an after-tax basis, for all taxes
(including interest and penalties with respect thereto), including without
limitation any Excise Tax and income tax (including interest or penalties with
respect thereto), imposed with respect to such advance or with respect to any
imputed income with respect to such advance; and further provided that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Chairman with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Chairman shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

(d) If, after the receipt by the Chairman of an amount advanced by the Company
pursuant to Section 5(c) above, the Chairman becomes entitled to receive any
refund with respect to such claim, the Chairman shall (subject to the Company’s
complying with the requirements of Section 5(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon,
after taxes applicable thereto). If, after the receipt by the Chairman of an
amount advanced by the Company pursuant to Section 5(c), a determination is made
that the Chairman shall not be entitled to any refund with respect to such claim
and the Company does not notify the Chairman in writing of its intent to contest
such denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid; and the amount of such advance shall offset, to the extent thereof,
the amount of the Gross-Up Payment required to be paid pursuant to this
Section 5.

6. Federal and State Withholding. The Company shall deduct from the amounts
payable to the Chairman pursuant to this Agreement the amount of all required
federal, state and local withholding taxes in accordance with the Chairman’s
Form W-4 on file with the Company, and all applicable employment taxes.

7. Noncompetition; Nonsolicitation.

(a) General. The Chairman acknowledges that in the course of the Chairman’s
employment with or provision of services (including service as a manager,
director, advisor or consultant) to the Company and its subsidiaries the
Chairman has and will become familiar with trade secrets and other confidential
information concerning the Company and its subsidiaries and that the Chairman’s
services will be of special, unique and extraordinary value to the Company and
its subsidiaries.

 

9



--------------------------------------------------------------------------------

(b) Noncompetition. The Chairman agrees that during the period of the Chairman’s
employment with or service to the Company or any of its subsidiaries and
continuing until December 31, 2016 (the “Noncompetition Period”), the Chairman
shall not in any manner, directly or indirectly, through any person, firm,
corporation or other enterprise, alone or as a member of a partnership or other
organization or as an officer, director, stockholder, investor, manager or
employee of or consultant to any firm, corporation or other enterprise or
otherwise, engage or be engaged, or assist any other person, firm, corporation
or other enterprise in engaging or being engaged, in any business, in which the
Chairman was involved or had knowledge, being conducted by, or being planned by,
the Company or any of its subsidiaries as of the termination of the Chairman’s
employment with or service to the Company or any of its subsidiaries in any
geographic area in which the Company or any of its subsidiaries is then
conducting such business.

(c) Nonsolicitation. The Chairman further agrees that during the Noncompetition
Period the Chairman shall not (i) in any manner, directly or indirectly, induce
or attempt to induce any employee of the Company or any of its subsidiaries to
terminate or abandon his or her employment for any purpose whatsoever or (ii) in
connection with any business to which Section 7(b) applies, call on, service,
solicit or otherwise do business with any customer of the Company or any of its
subsidiaries.

(d) Exceptions. Nothing in this Section 7 shall prohibit the Chairman from being
(i) a stockholder in a mutual fund or a diversified investment company or
(ii) an owner of not more than two percent of the outstanding stock of any class
of a corporation, any securities of which are publicly traded, so long as the
Chairman has no active participation in the business of such corporation.

(e) Reformation. If, at any time of enforcement of this Section 7, a court or an
arbitrator holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court or
arbitrator shall be allowed to revise the restrictions contained herein to cover
the maximum period, scope and area permitted by law. This Agreement shall not
authorize a court or arbitrator to increase or broaden any of the restrictions
in this Section 7.

8. Confidentiality. The Chairman shall not, at any time during the Employment
Period or thereafter, make use of or disclose, directly or indirectly, any
(i) trade secret or other confidential or secret information of the Company or
of any of its subsidiaries or affiliates or (ii) other technical, business,
proprietary or financial information of the Company or of any of its
subsidiaries or affiliates not available to the public generally or to the
competitors of the Company or to the competitors of any of its subsidiaries or
affiliates (“Confidential Information”), except to the extent that such
Confidential Information (a) becomes a matter of public record or is published
in a newspaper, magazine or other periodical or on electronic or other media
available to the general public, other than as a result of any act or omission
of the Chairman, (b) is required to be disclosed by any law, regulation or order
of any court or regulatory commission, department or agency, provided that the
Chairman gives prompt notice of such requirement to the Company to enable the
Company to seek an appropriate protective order, or (c) is required to be used
or disclosed by the Chairman to perform properly the Chairman’s duties under
this Agreement. Promptly following the termination of the Chairman’s employment
with or service to the Company or any of its subsidiaries, the Chairman shall
surrender to the Company all records, memoranda, notes, plans, reports, computer
tapes and software and other documents and data which constitute Confidential
Information which the Chairman may then possess or have under the Chairman’s
control (together with all copies thereof).

 

10



--------------------------------------------------------------------------------

9. Intellectual Property. The Chairman shall not, at any time, have or claim any
right, title or interest in any trade name, patent, trademark, copyright, trade
secret, intellectual property, methodologies, technologies, procedures,
concepts, ideas or other similar rights (collectively, “Intellectual Property”)
belonging to the Company or any of its subsidiaries or affiliates and shall not
have or claim any right, title or interest in or to any material or matter of
any kind prepared for or used in connection with the business or promotion of
the Company or any of its subsidiaries or affiliates, whether produced, prepared
or published in whole or in part by the Chairman or by the Company or any of its
subsidiaries or affiliates. All Intellectual Property that is conceived,
devised, made, developed or perfected by the Chairman, alone or with others,
during the Chairman’s employment with or service to the Company or any of its
subsidiaries that is related in any way to the Company’s or any of its
subsidiaries’ or affiliates’ business or is devised, made, developed or
perfected utilizing equipment or facilities of the Company or its subsidiaries
or affiliates shall be promptly disclosed to the Board, are works for hire and
become the sole, absolute and exclusive property of the Company. If and to the
extent that any of such Intellectual Property should be determined for any
reason not to be a work for hire, the Chairman hereby assigns to the Company all
of the Chairman’s right, title and interest in and to such Intellectual
Property. At the reasonable request and expense of the Company but without
charge to the Company, whether during or at any time after the Chairman’s
employment with or service to the Company of any of its subsidiaries, the
Chairman shall cooperate fully with the Company and its affiliates in the
securing of any trade name, patent, trademark, copyright or intellectual
property protection or other similar rights in the United States and in foreign
countries, including without limitation, the execution and delivery of
assignments, patent applications and other documents or papers. In accordance
with the Illinois Employee Patent Act, 765 ILCS 1060, the Chairman is hereby
notified by the Company, and understands, that the foregoing provisions do not
apply to an invention for which no equipment, supplies, facilities or trade
secret information of the Company was used and which was developed entirely on
the Chairman’s own time, unless (i) the invention relates (A) to the business of
the Company or (B) to the Company’s actual or demonstrably anticipated research
and development, or (ii) the invention results from any work performed by the
Chairman for the Company.

10. Enforcement. The parties hereto agree that the Company and its subsidiaries
and affiliates would be damaged irreparably in the event that any provision of
Section 7, 8 or 9 of this Agreement were not performed in accordance with its
terms or were otherwise breached and that money damages would be an inadequate
remedy for any such nonperformance or breach. Accordingly, the Company and its
successors and permitted assigns shall be entitled, in addition to other rights
and remedies existing in their favor, to seek an injunction or injunctions to
prevent any breach or threatened breach of any of such provisions and to enforce
such provisions specifically (without posting a bond or other security). The
Chairman agrees that the Chairman will submit to the personal jurisdiction of
the courts of the State of Illinois in any action by the Company to enforce an
arbitration award against the Chairman or to obtain interim injunctive or other
relief pending an arbitration decision.

11. Representations. The Chairman represents and warrants to the Company that
(a) the execution, delivery and performance of this Agreement by the Chairman
does not and will not conflict with, breach, violate or cause a default under
any contract, agreement, instrument, order, judgment or decree to which the
Chairman is a party or by which the Chairman is bound, (b) the Chairman is not a
party to or bound by any employment agreement, noncompetition agreement or
confidentiality agreement with any other person or entity that would interfere
with the execution,

 

11



--------------------------------------------------------------------------------

delivery or performance of this Agreement by the Chairman, and (c) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of the Chairman, enforceable in accordance with
its terms.

12. Survival. This Agreement (other than Sections 1, 2 and 3 of this Agreement)
shall survive and continue in full force and effect in accordance with its
terms, notwithstanding any termination of the Employment Period.

13. Arbitration. Except as otherwise set forth in Section 10 hereof, any dispute
or controversy between the Company and the Chairman, whether arising out of or
relating to this Agreement, the breach of this Agreement, or otherwise, shall be
settled by arbitration in Chicago, Illinois administered by the American
Arbitration Association, with any such dispute or controversy arising under this
Agreement being so administered in accordance with its Commercial Rules then in
effect, and judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof. The arbitrator shall have the authority
to award any remedy or relief that a court of competent jurisdiction could order
or grant, including, without limitation, the issuance of an injunction. However,
either party may, without inconsistency with this arbitration provision, apply
to any court having jurisdiction over such dispute or controversy and seek
interim provisional, injunctive or other equitable relief until the arbitration
award is rendered or the controversy is otherwise resolved. Except as necessary
in court proceedings to enforce this arbitration provision or an award rendered
hereunder, or to obtain interim relief, neither a party nor an arbitrator may
disclose the existence, content or results of any arbitration hereunder without
the prior written consent of the Company and the Chairman. The Company and the
Chairman acknowledge that this Agreement evidences a transaction involving
interstate commerce. Notwithstanding any choice of law provision included in
this Agreement, the United States Federal Arbitration Act shall govern the
interpretation and enforcement of this arbitration provision. The Company shall
pay the costs of any arbitrator appointed hereunder. Anything in this Agreement
or any other agreement to the contrary notwithstanding, from the Effective Date
through the end of the applicable statute of limitations period, in the event
Chairman prevails on the material issues involved in any contest brought by the
Company, Chairman or others regarding the validity or enforceability of, or any
liability under, Section 5(a)(x) hereof, the Company shall reimburse Chairman
for all legal fees and expenses which Chairman incurs in connection with such
contest, plus interest on any delayed payment of such fees and expenses at the
then applicable federal rate as published by the Internal Revenue Service
pursuant to Code Section 1274(d).

14. Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given when (a) delivered
personally or by overnight courier to the following address of the other party
hereto (or such other address for such party as shall be specified by notice
given pursuant to this Section 14) or (b) sent by facsimile, with the
confirmatory copy delivered by overnight courier to the address of such party
pursuant to this Section 14:

If to the Company, to:

CDW Corporation

200 North Milwaukee Avenue

Vernon Hills, IL 60061

Attention: Chief Financial Officer

 

12



--------------------------------------------------------------------------------

with a copy to:

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, Illinois 60654

Attention: Michael D. Paley, P.C.

If to the Chairman, to the last known mailing address for the Chairman contained
in the records of the Company, with a copy to:

Vedder Price P.C.

222 North LaSalle Street

Suite 2600

Chicago, Illinois 60601

Attention: Robert J. Stucker, Esq.

15. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

16. Entire Agreement; Termination of Previous Agreements. This Agreement
constitutes the entire agreement and understanding between the parties with
respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or between the parties, written
or oral, which may have related in any manner to the subject matter hereof or
thereof, including without limitation the Previous Employment Agreement and the
Pre-Merger Agreements; provided, however, that the equity agreements between the
Company or any of its affiliates and the Chairman or the Edwardson Family
Foundation entered into as of October 12, 2007 and March 10, 2010, as modified
by the letter agreement regarding Class B Executive Unit Purchase Agreements
dated of even date herewith, shall remain in full force and effect. As of the
Effective Date, the Previous Employment Agreement shall be void and have no
legal effect and neither the Company nor the Chairman shall have any further
liability or obligation thereunder (other than with respect to any breach
thereof prior to the Effective Date).

17. No Mitigation. In no event shall the Chairman be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Chairman under any of the provisions of this Agreement, and such amounts
shall not be reduced whether or not the Chairman obtains other employment.

18. Successors and Assigns. This Agreement shall be enforceable by the Chairman
and the Chairman’s heirs, executors, administrators and legal representatives,
and by the Company and its successors and assigns.

 

13



--------------------------------------------------------------------------------

19. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Illinois without
regard to principles of conflict of laws.

20. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Chairman, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

21. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.

22. Indemnification. The Chairman shall be indemnified and held harmless for all
acts and omissions in connection with the performance of his duties at all times
during his employment with the Company (including, without limitation, during
his employment under the Previous Employment Agreement and the Pre-Merger
Agreements), to the maximum extent provided under the Company’s charter, by-laws
and applicable law as in effect from time to time and in accordance with the
terms thereof. The Chairman shall be insured to the same extent that any policy
of directors and officers liability insurance insures members of the board of
directors of the Company or Holdings, including coverage for periods after
termination of Chairman’s employment and service as a member of the board of
directors of the Company and Holdings to the extent such coverage is generally
provided under the Company’s directors and officers liability insurance policy
to other directors whose service on such boards has terminated.

23. Section 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be interpreted and construed consistently with such intent. The payments
to the Chairman pursuant to this Agreement are also intended to be exempt from
Section 409A of the Code to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury regulation
Section 1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury
regulation Section 1.409A-1(b)(4). In the event the terms of this Agreement
would subject the Chairman to taxes or penalties under Section 409A of the Code
(“409A Penalties”), the Company and the Chairman shall cooperate diligently to
amend the terms of the Agreement to avoid such 409A Penalties, to the extent
possible. To the extent any amounts under this Agreement are payable by
reference to the Chairman’s “termination of employment,” such term shall be
deemed to refer to the Chairman’s “separation from service,” within the meaning
of Section 409A of the Code. Notwithstanding any other provision of this
Agreement, if the Chairman is a “specified employee,” as defined in Section 409A
of the Code, as of the date of the Chairman’s separation from service, then to
the extent any amount payable under this Agreement (i) constitutes the payment
of nonqualified deferred compensation, within the meaning of Section 409A of the
Code, (ii) is payable upon the Chairman’s separation from service, and
(iii) under the terms of this Agreement would be payable prior to the six-month
anniversary of the Chairman’s separation from service, such payment shall be
delayed until the earlier to occur of (a) the six-month anniversary of the
separation from service or (b) the date of the Chairman’s death. Any
reimbursement or advancement payable to the Chairman pursuant to this Agreement
shall be conditioned on the submission by the Chairman of all expense reports
reasonably required by the Company under any applicable expense reimbursement
policy, and shall be paid to the Chairman promptly following receipt of such
expense reports, but in no event later than the last day of the calendar year
following the calendar year in which

 

14



--------------------------------------------------------------------------------

the Chairman incurred the reimbursable expense. Any amount of expenses eligible
for reimbursement, or in-kind benefit provided, during a calendar year shall not
affect the amount of expenses eligible for any reimbursement, or in-kind benefit
to be provided, during any other calendar year. The right to any reimbursement
or in-kind benefit pursuant to this Agreement shall not be subject to
liquidation or exchange for any other benefit.

*        *        *         *        *

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

CDW LLC By:  

/s/ Christine A. Leahy

  Name:   Christine A. Leahy   Title:   Senior Vice President, General Counsel
and Corporate Secretary

/s/ John A. Edwardson

John A. Edwardson

Signature Page to Amended and Restated Edwardson Employment Agreement